UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4704
FRANK MAGILL, III,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                            (CR-00-91)

                      Submitted: April 6, 2001

                      Decided: April 26, 2001

  Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph W. Kaestner, KAESTNER, PITNEY & JONES, P.C., Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, Gregg R. Nivala, Special Assistant United States Attorney,
Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MAGILL
                             OPINION

PER CURIAM:

   Frank Magill, III, was convicted on two counts of bankruptcy
fraud, in violation of 18 U.S.C. § 152 (1994), and one count of
obstruction of justice, in violation of 18 U.S.C. § 1503 (1994). He
was sentenced to eighteen months of incarceration and three years of
supervised release on each count, to run concurrently, and ordered to
pay $3877.71 in restitution. Magill appeals his conviction for obstruc-
tion of justice.

   Magill was a school teacher who did freelance paint contracting
work in his spare time. In February 1998, Pamela J. Ward became
romantically involved with Magill. Ward paid Magill’s traffic fines
and, in June 1998, Magill executed a promissory note for $3746 to
repay her. On August 19, 1998, Magill signed a second promissory
note for $2913 to repay Ward for additional money he borrowed from
her. Between August 23 and December 12, 1998, Ward loaned Magill
an additional $4227.08.

   On August 13, 1998, before Magill had signed his second promis-
sory note to Ward, he filed for bankruptcy and failed to list Ward as
one of his creditors. Additionally, Magill did not list the income from
his painting business in his bankruptcy filing. Ward testified she did
not learn of Magill’s bankruptcy filing until sometime after Septem-
ber 30, 1998, the date on which both notes became due, after which
Ward brought suit against Magill to recover payment.

   In October 1999, Magill became aware that he was the subject of
a criminal investigation for fraud. In January 2000, Magill went to
Ward’s house and encouraged her to sign a letter to his attorney stat-
ing that he had not borrowed money from her and that she intended
the money she gave him to be a gift. Ward refused, and Magill
informed her that his attorney had stated he was in real trouble and
there was a very real possibility he could go to jail.

   On appeal, Magill challenges his conviction for obstruction of jus-
tice. The standard of review is whether, viewing the evidence in the
                       UNITED STATES v. MAGILL                        3
light most favorable to the prosecution, there is sufficient evidence to
support the verdict. Glasser v. United States, 315 U.S. 60, 80 (1942).

   Magill knew that he was being investigated for bankruptcy fraud
when he approached Ward and encouraged her to sign a letter stating
the money she had loaned him was a gift. When she refused to sign,
he stated that if she would not sign the letter, he would likely go to
jail. Further, because he had signed promissory notes, he knew the
money from Ward was not a gift. Viewing this evidence in the light
most favorable to the Government, it is clear that Magill asked Ward
to lie so he could avoid imprisonment. This was sufficient to support
his conviction for obstruction of justice. United States v. Brooks, 111
F.3d 365, 372 (4th Cir. 1997); United States v. Grubb, 11 F.3d 426,
437 (4th Cir. 1993).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                           AFFIRMED